Citation Nr: 1736881	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Attorney


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to November 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Huntington, West Virginia. Jurisdiction over this matter has been retained by the RO in Winston-Salem, North Carolina. 

In a July 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for a back disability. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2015 Order, the Court remanded the case to the Board for action consistent with an April 2015 Joint Motion for Remand (JMR).

The matter returned to the Board in November 2015 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a back disability, to include as secondary to her service-connected pes planus. For the reasons discussed below, there has not been substantial compliance with the April 2016 remand instructions. Therefore, another examination is required. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Pursuant to the Board's November 2015 remand, the Veteran was afforded a VA examination in January 2017; however, the opinion provided by the examiner is inadequate for several reasons.  

The question posed in the remand did not include the correct standard as the examiner was asked to address the likelihood that the Veteran's low back disability was aggravated by her service-connected bilateral pes planus "increased in severity beyond the natural progression." Under 38 C.F.R. § 3.310(a) (2016), aggravation means "any increase in disability." 

The rationale provided by the examiner was also inadequate because it referenced numerous possible causes. The examiner noted that a back disability "could certainly be aggravated by a chronic alteration of gait, as would be expected by Chronic Planovalgus Deformities of the Bilateral Feet. The back conditions would also be aggravated by the nature of [the Veteran's] post-service employment......There is no way to establish a baseline severity of her Thoracolumbar Condition without resorting to mere speculation. The permanent exacerbation of these back conditions by the [service-connected foot disability] is certainly within the realm of medical possibility, but there is no evidence in the available peer-reviewed literature that would allow for a statement of probability of causation or aggravation without resorting to speculation." 

It is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim. Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Given the consideration of the incorrect standard of determining whether there was any increase in disability and the speculative nature of the opinion, a new opinion is required.

Further, after the last remand, service connection was granted for bilateral lower extremity disabilities and the effect of those disabilities on the back should also be addressed.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for her back disability with a qualified examiner that is different than the January 2017 examiner. The claims file should be made available to and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail. Based on the examination and review of the record, the examiner should address the following:

(a) Identify all currently diagnosed back disabilities. 

(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed back disability was caused by or aggravated by the Veteran's service-connected pes planus? 

(c) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed back disability was caused by or aggravated by the Veteran's service-connected bilateral lower extremity disabilities (right and left deltoid ligament sprain)?

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


